Citation Nr: 0821416	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO. 04-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to service connection for a bilateral hip 
disorder. 

2. Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 2000 to 
May 2002. 

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2007, on review of an October 2002 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO). The Board remanded the 
claims of service connection for a bilateral hip and low back 
disorder to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for further development of the record. 

Because the remand directives have not been completed, the 
Board must again REMAND the appeal to the AMC. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (Holding that where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  VA will notify the veteran if further 
action is required on her part. 


REMAND

In its May 2007 remand, the Board directed a VA medical 
examination to ascertain whether the veteran's bilateral hip 
disorder and her low back disorder were caused by 
"symptomatology documented in the veteran's service medical 
records, or is causally or etiologically related to her 
service-connected bilateral knee, ankle and foot 
disabilities." See page 9, Board remand dated May 14, 2007.

Pursuant to the Board's May 2007 remand, a VA examination was 
performed in August 2007. The examiner diagnosed chronic 
lumbar strain and chronic bilateral hip strain. The examiner 
also stated that after reviewing the record and examining the 
veteran, it was not possible without resort to speculation to 
ascertain whether the low back or bilateral hip disorders 
were either causally or etiologically related to the 
veteran's knee, ankle, or foot disabilities. However, the 
examiner did not indicate whether or not the veteran's low 
back or bilateral hip disorders were the result of active 
service or an incident therein. 
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.). 

Because there is insufficient evidence to ascertain whether 
the veteran's low back and/or bilateral hip disorders were 
caused in service or by any incident of active military 
service, this case is REMANDED for the following:

1. The RO/AMC should return the claims 
folder to the examiner who performed the 
veteran's orthopedic examination in 
August 2007. The examiner must provide an 
addendum, after review of the C-file and 
the medical evidence, to indicate whether 
the veteran's low back and/or bilateral 
hip disorders were incurred in service or 
by any incident of active military 
service. 

If the examiner is no longer available or 
if deemed necessary by the RO/AMC, a 
comprehensive VA orthopedic examination 
will be conducted. All indicated studies 
should be performed. The examiner should 
opine whether the veteran's low back and 
bilateral hip disorders were incurred in 
service or were an incident of active 
service. A rationale for the etiology of 
both disorders should be provided. 

2. Following such development, the RO/AMC 
should review and readjudicate the 
claims. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board reiterates that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the appellate courts, and where the remand directives of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	
_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





